DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim objected to because of the following informalities: Claims 1, 16, 17, 23, the phrase “thermal forming the glass substrate” is suggested to be “thermally forming the glass substrate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claim(s) 1-2, 6, 10, 12, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al., US 2015/0166394 A1.
Claims 1, 17, 23. Marjanovic et al., disclose a method of forming a glass article (such as the one from figs. 16A to fig, 16D), the method comprising: 
-perforating a glass substrate along a contour with a laser forming a plurality of perforations, such that the contour separates a first portion of the glass substrate from a second portion of the glass substrate (this limitation would read through [0169], wherein is disclosed in FIGS. 16A-B are side section views of the singulated preform of FIG. 15B before and after, respectively, forming a 3D surface with a radius enabled by a laser perforation. FIG. 16A illustrates the mold 1558, which has a 3D curved surface that defines 3D curvature to be applied to the surface of the part in the singulated preform 1551. The preform 1551 includes a laser perforation 1560 that facilitates bending of the preform while inducing fewer or no surface defects. FIG. 16B illustrates the same mold 1558 and preform 1551 following molding, and it can be seen that the perforation 1560 relieves bending stresses in the glass. Such laser perforations can reduce or eliminate the need for vacuum or pressure application to the preform 1551 to complete the molding);
-after perforating: 
Examiner notes that Marjanovic discloses the claim invention, except the statement of “the glass substrate is formed into a non-planar shape with a mold”. However, [0176] of Marjanovic et al., discloses the methods described above are capable of separating/cutting 3D glass shape in a clean and controlled fashion. The Applicant has not presented persuasive evidence that the claimed shape is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape). Also, the applicant has not shown that the claimed shape produces a result that was new or unexpected enough to patent-ably distinguish the claimed invention over the cited prior art. Similarly, it is not inventive to discover the optimum shape by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).
-and with respect to limitation of “separating the first portion of the glass substrate from the second portion of the glass substrate (this limitation would read through [0110], wherein is disclosed that upon separation of the part, fracture occurs along the defect lines to provide a part having a perimeter surface (edge) with features derived from the defect lines. Before separation, the defect lines are generally cylindrical in shape).

Claim 2. Marjanovic et al., disclose the method of claim 1, wherein the contour forms an opening in the glass article after the first portion is separated (this limitation would read through [0112], wherein is disclosed that ….the holes (or damage tracks, or perforations) may be separated by larger spacings (e.g., a 7 micron pitch or greater). 

Claim 6. Marjanovic et al., disclose the method of any of claim 1, wherein separating comprises applying pressure during separating the first portion of the glass substrate from the second portion of the glass substrate (this limitation would read through [0169], wherein is disclosed that ….Such laser perforations can reduce or eliminate the need for vacuum or pressure application to the preform 1551 to complete the molding).

Claim 10. Marjanovic et al., disclose the method of any of claim 1, wherein separating the first portion of the glass substrate from the second portion of the glass substrate comprises pulling the first portion of the glass substrate away from the mold (this limitation would read through Fig.  11, [0127]).

Claim 12. Marjanovic et al., disclose the method of any of claim 1, wherein separating the first portion of the glass substrate from the second portion of the glass substrate comprises pulling the first portion of the glass substrate into a recess in the mold (this limitation would read through Fig.  11, [0127]).


Claim 15. Marjanovic et al., disclose the method of any of claim 1, wherein the glass substrate is flat during the perforating (this limitation would read through Fig.  13, [0164], wherein is disclosed that defect lines are created (laser traced) on the flat glass substrate panel before it is sagged and pre-formed).

Claim 16. Marjanovic et al., disclose the method of claim 1, wherein thermal forming the glass substrate comprises thermal sagging the glass substrate into the mold by heating the glass substrate to a temperature at which the glass substrate sags under its own weight (this limitation would read through Fig.  13, [0164], wherein is disclosed that defect lines are created (laser traced) on the flat glass substrate panel before it is sagged and pre-formed, and after the thermal sagging process, residual stress around the defect lines creates tension (tensile forces) that helps to propagate a crack until the shapes are released).

Claim 18. Marjanovic et al., disclose the method of any of claim 1, wherein the spacing between two adjacent perforations is 1 um to 10 um (this limitation would read through [0112], wherein is disclosed that for cutting operations, the laser triggering generally is synchronized with the stage driven motion of the substrate beneath the beam, so laser pulses are triggered at a fixed interval, such as every 1 microns, or every 5 microns). 

Claim 19. Marjanovic et al., disclose the method of claim 1, wherein the shape of the first portion of the glass substrate is selected from the group consisting of round, oval, rectangle, and triangle (this limitation would read through [0125], wherein is disclosed that at each relative distance or separation between the 3D glass surface and the laser focal line, the rectangular shape with rounded corners is traced all around).

Claim 20. Marjanovic et al., disclose the method of any of claim 1, wherein the glass substrate has a thickness 50 um to 2 mm (this limitation would read through [0125], wherein is disclosed a process for cutting and extracting a 3D shape out of large pre-formed panel workpiece of 0.55 mm thick Corning code 2319 Gorilla.RTM. glass).

Claim 21. Marjanovic et al., disclose the method of claim 1, wherein the depth of the perforations is 5% to 100% of the thickness of the glass substrate (this limitation would read through [0059], wherein is disclosed a material or article is substantially transparent to the laser wavelength when the absorption of the material at the laser wavelength is less than about 10% per mm of material depth, or less than about 5% per mm of material depth, or less than about 2% per mm of material depth, or less than about 1% per mm of material depth). 

Claim 22. Marjanovic et al., disclose the method of claim 1, wherein the laser is a pico-second laser (this limitation would read through [0067], wherein is disclosed a preferred laser is an ultrashort pulsed laser (pulse durations on the order of 100 picoseconds or shorter) and can be operated in pulse mode or burst mode.

 Allowable Subject Matter
5.	Claims 3, 24-27, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising, before separating, shrinking the first portion of the glass substrate relative to the second portion of the glass substrate by preferentially cooling the first portion.

(B)	Claim 24 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of vehicle interior system comprising: a base including a curved surface. 

(C)	Since claims 25, 29 are dependent claim of objected claim (claim 24),are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 24).

(D)	Claim 26 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the base further comprises a display. 
(E)	Since claim 27 is dependent claim of objected claim (claim 26), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899